Title: From George Washington to Nehemiah Hubbard, 13 September 1780
From: Washington, George
To: Hubbard, Nehemiah


                        
                            Sir
                            Head Quarters Bergen County 13th Sepr 1780
                        
                        I have made an appointment to meet the Count de Rochambeau and The Chevalier de Ternay, who will be
                            accompanied by the commanding Officers of Artillery and Engineers in the French Army, at Harford on the 20th instant. The
                            Marquis de la Fayette—Genl Knox and the commanding Officer of the Corps of Engineers in our service will accompany me. You
                            will be pleased to provide the best quarters which the Town affords, and make every necessary preparation of Forage and
                            other matters. I shall have an escort of twelve or fifteen Dragoons. The French General will probably have a like number.
                            I am Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    